Case 1:18-cv-00566-TJM-CFH Document 100-10 Filed 04/19/19 Page 1 of 21




                         EXHIBITH
   Case 1:18-cv-00566-TJM-CFH Document 100-10 Filed 04/19/19 Page 2 of 21



                                                                            DLA PlpeT LLP (US)
                                                                            1251 Avenue of the Americas
                                                                            27th Floor
                                                                            New York, New York 10020-1104
                                                                            www.dlapipcr.com

                                                                            Michael D, Hynt,s
                                                                            michacl.hynes@dlapipt.-r,com
                                                                            T 212.335,4942
                                                                            F 212,884,8642


                                                      April 8, 2019

VIA E-MAIL: W!LLIAlvlSCOrr(ij),AG.NY.GOV

William Scott
Office of the New York State Attorney General
The Capitol
Albany, NY 12224

Re:      NRA v. Cuomo, et al.

Dear Mr. Scott:
        On behalf of our clients, Atrium Underwriters Limited, Brit Syndicates Limited,
Canopius Managing Agents Limited, Chaucer Syndicates Limited, AmTrust Syndicates Limited,
Tokio Marine Kiln Syndicates Limited, Liberty Managing Agency Limited, Argo Managing
Agency Limited and S.A. Meacock & Company Limited (collectively, the "Underwriters"), we
write in connection with the NRA's attempt to serve upon the New York State Department of
Financial Services C'NYDFS") nineteen subpoenas ("the "Subpoenas") that call for non~party
Underwriters to produce documents in the referenced litigation.

        As you have informed us on multiple occasions, NYDFS cannot accept service of the
Subpoenas because it is not Underwriters' registered agent for purposes of accepting service of
non-party subpoenas. We understand that the NYDFS' position is consistent with its historical
interpretation of New York Insurance Law Sections 1212 and 12 I 3. 1 See, e.g.,
https://www.dfs.ny.gov/industry guidam::e/service legal process (defining "process, in the
context of service upon the Superintendent" as "the papers used to commence a lawsuit'' and
explicitly excluding "subpoenas, motions. or any other pleadings in a pending lawsuit that are
not described herein."). On the other hand, the NRA contends that NYDFS has misinterpreted
the New York Insurance Law and that it does act as Underwriters' registered agent for purposes
of accepting service of the Subpoenas. In all events, the NYDFS has not provided our clients
with the Subpoenas, so service has not been effectuated to date regardless of whose
interpretation is the correct one. While we encouraged both parties, in writing and on the
telephone, to resolve this dispute, we understand that the NRA filed an April 5, 2019 letter to the
1 We note that the NRA assumes in its April 5, 2019 letter that Underwriters are operating pursuant to NY Insurance
Law§ 1213, and in support of that assumption relies only on a lone paragraph in the December 20, 20 I 8 Consent
Order entered into between NYDFS and Ce11ain Underwriters at Lloyd's, London Subscribing to Insurance Policies
Issued to the National Rifle Association of America, See NRA's April 5, 2019 letter at 4. For the purposes of the
question before the Court, it is immaterial whclher Underwriters are operating under §1213 or§ t212 because, as
noted above, NYDFS is not authorized to accept service of subpoenas under either provision. Underwriters reserve
all rights as to this issue,
   Case 1:18-cv-00566-TJM-CFH Document 100-10 Filed 04/19/19 Page 3 of 21




                                                                                      William Scott
                                                                                      April 8, 2019
                                                                                          Page Two

Court seeking permission to file a motion for contempt against Underwriters or, alternatively, to
compel NYDFS to accept service of the Subpoenas as registered agent for Underwriters.

        To the extent it helps clarify the material facts in connection with the parties' dispute
over service of the Subpoenas, we provide the following context. On March 19,2019, the NRA
sent us courtesy copies of the Subpoenas that it planned to serve upon NYDFS. On March 22.
2019, the NRA's counsel informed us that NYDFS had refosed to accept service of the
Subpoenas. On March 25, 2019, we sent cmmscl for the NRA a letter noting that the Subpoenas
had not been served, confirming that DLA Piper cannot accept service, and reserving all
rights. (See Ex. l.) On March 28, 2019, we received au email from the NRA's counsel stating
that service of the Subpoenas on NYDFS was completed on March 26, 2019 and attaching
Affidavits of Service from the NRA's process server. (See Ex. 2.) Notably, the Affidavits of
Service state that within minutes of leaving the Subpoenas with an NYDFS representative, the
NRA's process server received a call from that same NYDFS representative saying she was
mistaken and NYDFS was unable to accept service; NYDFS also called the NRA's process
server the next day to confirm that service was not effected and that the Subpoenas would be
returned to the process server. (See Ex. 2.)

        In our March 28, 2019 letter, we informed the NRA that NYDFS had neither accepted the
Subpoenas nor provided them to Underwriters, and, therefore, service had not been effected.
(See Ex. 3.) In its March 29, 2019 letter, the NRA asserted that its service attempts on NYDFS
constituted effective service on Underwriters and threatened to seek judicial relief if
Underwriters refused to accept the NRA's view. (See Ex. 4.) In our April 2, 2019 letter, we
reiterated that the Subpoenas had not been properly served given the position taken by the
NYDFS. (See Ex. 5.)

        On April 5, 2019, you joined us in a telephonic meet and confer with counsel for the
NRA. During that call, you confinned that NYDFS was not authorized to accept service of any
non-party subpoenas, and we confirmed that, as a result, Underwriters were under no obligation
to respond to the Subpoenas. In response, the NRA confirmed its intent to seek relief from the
Court instead of pursuing other service options, such as using the Hague Convention. Later that
day, the NRA sent its April 5, 2019 letter to the Court.

        Under these circumstances, the threshold question presented--whetherthe NYDFS is
correct that it is not authorized to accept service of the Subpoenas as Underwriters' registered
agent-is for the parties and the Court to resolve. Consequently, the NRA's :request that the
Court hold Underwriters in contempt is misplaced.
      Case 1:18-cv-00566-TJM-CFH Document 100-10 Filed 04/19/19 Page 4 of 21




                                                                                      William Scott
                                                                                      April 8, 2019
                                                                                        Page Three


         Finally, we note that the NRA claims in its April 5, 2019 letter that Underwriters are
subject to the general and specific jurisdiction of the Court. We disagree with the NRA that
Underwriters are subject to personal jurisdiction in New York, either through the Court's
exercise of general or specific jurisdiction, and Underwriters have never consented to the Cow-rs
jurisdiction. For the avoidance of doubt, nothing in our discussions or correspondence with you
or the NRA should be taken as a waiver of any jurisdictional arguments. Instead, Underwriters
expressly reserve and do not waive the right to contest the jurisdiction of the Court to enforce the
Subpoenas if they are ever properly served.

        Thank you very much and please feel free to share this letter with the Court if you believe
it would be helpful. In the meantime, Underwriters reserve all rights and waive none.

                                              Very truly yours,

                                             ()Y?~ -
                                              Michael D. ~ ynes



cc:      Sarah Rogers
         Stephanie Gase
         Dallas Flick
         Rachel Stevens
Case 1:18-cv-00566-TJM-CFH Document 100-10 Filed 04/19/19 Page 5 of 21




                          Exhibit 1
      Case 1:18-cv-00566-TJM-CFH Document 100-10 Filed 04/19/19 Page 6 of 21



                                                                .DLA Piper LLP ( US)
                                                                 1251 Avenue of the Americas
                                                                27th Floor
                                                                New York, New York 10020-1104
                                                                www.dlapiper.co111

                                                                Micltnel D, Hynes
                                                                michaCl.hynes@dlapiper.com
                                                                T 212.335.4942
                                                                F 212.884.8642

                                            March 25, 20 l 9



VIA E-MAIL: SZG(@,BREWERA TIORNEYS. COM;
            SBR@,QREWERA ITORNEYS. COM

Stephanie Gase
Sarah Rogers
Brewer, Attorneys & Counselors
1717 Main Street, Suite 5900
Dallas, Texas 75201

Re:      NRA v. Cuomo, et al.

Dear Ms. Gase and Ms. Rogers:

       On behalf of our clients, Atrium Underwriters Limited, Brit Syndicates Limited,
Canopius Managing Agents Limited. Chaucer Syndicates Limited, AmTrust Syndicates Limited,
Tokio Marine Kiln Syndicates Limited, Liberty Managing Agency Limited, Argo Managing
Agency Limited and S.A. Meacock & Company Limited, we write in connection with the
nineteen subpoenas, courtesy copies of which you sent to my colleague Michael Murphy on
March 19, 2019 (the "Subpoenas").

        The courtesy copies were forwarded to me for handling. I understand that service has not
been effected to date and, as we have previously informed you, my firm is not authorized to
accept service of the Subpoenas. Upon completion of service, please direct all co1Tespondence
related to the Subpoenas to me. ln the meantime, we reserve all rights and waive none.

                                            Very truly yours,

                                          /rn~ -
                                            Michae.1 D. Hynes



cc:      Michael P. Murphy
         Jonathan Kinney
Case 1:18-cv-00566-TJM-CFH Document 100-10 Filed 04/19/19 Page 7 of 21




                          Exhibit 2
             Case 1:18-cv-00566-TJM-CFH Document 100-10 Filed 04/19/19 Page 8 of 21




From:                              Stephanie Gase <SZG@BrewerAttorneys.com>
Sent:                              Thursday, March 28, 2019 1:26 PM
To:                                Hynes, Michael D.
Cc:                                Murphy, Michael (New York); Kinney, Jonathan; Sarah Rogers; Stevens, Rachel
Subject:                           RE: NRA v. Cuomo I Lloyds Subpoenas
Attachments:                       NRA vs. Andrew Cuomo - Affidavits.pdf


[EXTERNAL]

Michael,

Attached please find the certificates of service for the subpoenas indicating service was complete on DFS on March 26,
2019. We have also mailed copies of the subpoenas and the certificates of service to each of your clients. I have
previously discussed an extension of the deadline in the subpoenas with both Michael Murphy and Jonathan Kinney. At
this time, given the discovery deadlines in the action and the likely motion practice involved with the subpoenas, we can
only agree to a deadline for submission of objections or other responses of April 19, 2019. Please let me know if you
would like to discuss further.

Regards,

Stephanie

Stephanie Gase l Partner
Brewer, Attorneys & Counselors
1717 Main Street, Suite 5900
Dallas, Texas 75201
Office: 214.653.4942 I Fax: 214.653.1015
_;;gase@ brewerattorneys.com I www.brewerattorneys.com


 BREWER
 ,\TTORNEYS & COUNSELORS


From: Stevens, Rachel <rachel.stevens@dlapiper.com>
Sent: Monday, March 25, 201910:52 AM
To: Stephanie Gase <SZG@BrewerAttorneys.com>; Sarah Rogers <sbr@BrewerAttorneys.com>
Cc: Hynes, Michael 0. <michael.hynes@dlapiper.com>; Murphy, Michael (New York) <michael.murphy@dlapiper.com>;
Kinney, Jonathan <jonathan.kinney@dlapiper.com>
Subject: NRA v. Cuomo I Lloyds Subpoenas

Counsel,
Please see the attached letter from Michael Hynes.

Regards,
Rachel



Rachel Stevens
T + 1 2t2.335.4552
                                                           1
             Case 1:18-cv-00566-TJM-CFH Document 100-10 Filed 04/19/19 Page 9 of 21


F +1 212.884.8652
E rachel.stevens@dlapiper.com




DLA Piper LLP (US)
1251 Avenue of the Americas, 27th Floor
New York, New York 10020- 1104
United States
www.dlapiper.com



Please consider the environment before printing thi~ emaiL

The information contalncd in this enidil rnay be conflclentiai and.tor legally pr1v1lecu::d. Tt has been sent for the sole use ol tile 111tcndccl
rccip1cnt(s). ff the rP.ad:Y or this 111e:1sagc is not an rntt•ndcd recipient, you are hereoy notified ttrnt any unauthorized review, use. disclosun?,
r.hssem111at1on, ,l1stribut1on, or copy1ng of th15 rnmmun1cation, or any of its contents, ,s st.ncriy proh1b1red. lf you t1cve received this
comrntmication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send to
oostmqster@dl{,pioer.com . Thank you.




                                                                          2
        Case 1:18-cv-00566-TJM-CFH Document 100-10 Filed 04/19/19 Page 10 of 21




                                                          AFFIDAVIT OF SERVICE

     Case:           Court                                               County:                             Job:
     18-CV-00566-    UNITED STATES DISTRICT COURT FOR THE                                                    3202096
     TJM-CFH         NORTHERN DISTRICT OF NEW YORK

..   Plaintiff I Petitioner:                                             Defendant/ Respondent:
     NATIONAL RIFLE ASSOCIATION OF AMERICA                              ANDREW CUOMO, both individually and In his official capacity, et
                                                                         al.
     Received by:                                                        For:
     A Plus Process Service                                              Brewer, Attorneys & Counselors
     To be served upon:
     BRT 2987 do New York Department of Financial Services

 I, Austin Taylor, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
 boundaries of the.state where service was effected, I was authorized by law to make service of the documents and informed said person of
 the contents herein

 Recipient Name/ Address:      Mary Borcsok, Clerk, 99 Washington Ave, Albany, NY 12210
 Manner of Service:           Authorized, Mar 26, 2019, 3:02 pm EDT
 Documents:                   Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

 Additional Comments:
 1) Successful Attempt: Mar 26, 2019, 3:02 pm EDT at 99 Washington Ave, Albany, NY 12210 received by Mary eo·rcsok, Cieri<. Age: 60;
 Ethnicity: Caucasian; Gender: Female; Weight: 165; Height: 5'5"; Hair: Brown;                                               ·

 At 3:08 p.m. on Mar 26, 2019, I received a phone call from Mary Borcsok saying that she didn't realize they could not accept subpoenas and
 that I was to return to the office to retrieve them. I told her I could not do that and if she had any questions or concerns, that she should
 contact the attorney flnn.

 At 8:19 a.m. on Mar 27, 2019, I received a phone call from number518-391-4565 from a man named Patrick. He was very hostile and
 informed me he would be sending the subpoenas back to my office and not to come back to them to serve them again.

                                                                          Subscribed and sworn to before me by the affiont who is
                                                                          personally known to me.
                                               3    271/7
                                            Date                           Nota~Nf/§>~~
A Plus Process Service
PO Box582
                                                                           Date
Guilderland, NY 12084
5184706552
                                                                                                     Anne B. Stefanski
                                                                                              Notary Public, State of New York
                                                                                               Registration No. 01 ST6369842
                                                                                                Qualified In Albany County
                                                                                            Commission Expires January 22, 20a
Case 1:18-cv-00566-TJM-CFH Document 100-10 Filed 04/19/19 Page 11 of 21




                          Exhibit 3
  Case 1:18-cv-00566-TJM-CFH Document 100-10 Filed 04/19/19 Page 12 of 21



                                                                 DLA Piper LLP (US)
                                                                 1251 A venue of the Americas
                                                                 27th Floor
                                                                 New York, New York 10020-1104
                                                                 www.dlapiper.com

                                                                 Michael D, Hynes
                                                                 michacthynes@dlapiper.com
                                                                 T 212.335.4942
                                                                 F 212.884 .8642


                                               March 28, 2019

VfA E-MAtL:   SZG@v,BREWERA TTORN£YS. CO/vi;

Stephanie Gase
Brewer, Attorneys & Counselors
17 I 7 Main Street, Suite 5900
Dallas, Texas 75201

Re:    NRA v. Cuomo, et a.I.

Dear Ms. Gase:

        On behalf of our clients, Atrium Underwriters Limited, Brit Syndicates Limited,
Canopius Managing Agents Limited, Chaucer Syndicates Limited, AmTrust Syndicates Limited,
Tokio Marine Kiln Syndicates Limited, Liberty Managing Agency Limited, Argo Managing
Agency Limited and S.A. Meacock & Company Limited (collectively, the "Underwriters"), we
write in response to your March 28, 2019 email purporting to confirm that service of the nineteen
subpoenas, courtesy copies of which you sent to my colleague Michael Murphy on March 19,
2019 (the ''Subpoenas"), was completed on March 26, 2019.

        Based on the New York State Department of Financial Services' ("DFS") prior refusal to
accept service of the Subpoenas, which you reported to the Cou1t in your March 25, 2019 status
report~ as well as the sworn testimony of your process server, it appears that DFS contends that it
has not accepted service of the Subpoenas. DFS's rethsal to accept service of the Subpoenas
appears to be consistent with General Counsel Opinion 8-5-2009, 2009 WL 2712332 (NY INS
BUL) (available at https://www.dfa.ny.gov/insurance/ogco2009/rg090802.htm). Indeed, "[t]he
Superintendent is not authorized to accept [service of a non-party] subpoena, because N.Y. Ins.
Law§ 1212 only requires an insurer to appoint the Superintendent to accept lawful process on its
behalf when such process is associated with an action against the insurer." Id; see also
Broderick v. Shapiro, l 72 Misc. 28, 30, 14 N.Y.S.2d 542, 544-45 (Sup. Ct. 1939).

        If DFS accepts service of the Subpoenas or the Court deems it so, the Underwriters would
expect to receive copies of the Subpoenas directly from DFS as required by N. Y. Ins. Law
§ 1212. Under these circumstances, we must conclude that the Subpoenas have not yet been
served. Please keep us informed of your discussions with DFS and the Court on this issue. We
continue reserve all rights and waive none.
  Case 1:18-cv-00566-TJM-CFH Document 100-10 Filed 04/19/19 Page 13 of 21




                                                            Stephanie Gase
                                                            March 28, 2019
                                                                 Page Two


                                 Very truly yours,


                                (/YI~
                                 Michael D. Hynes



cc:   Sarah Rogers
      Rachel Stevens
Case 1:18-cv-00566-TJM-CFH Document 100-10 Filed 04/19/19 Page 14 of 21




                          Exhibit 4
    Case 1:18-cv-00566-TJM-CFH Document 100-10 Filed 04/19/19 Page 15 of 21


                                                           DALLAS      I   NEW YORK




                                                  BREWER
                                                  ATTORNEYS & COUNSELORS



                                                          March 29, 2019


VIAEMAIL

Michael D. Hynes
1251 Avenue of the Americas
27th Floor
New York, New York 10020-1104
Michael.hynes@dlapiper.com
(212) 335-4942

         Re:      National Rifle Association of America v. Cuomo, et. al, Northern District of New
                  York 18-CV-0566 (LEK)(CFH)

Dear Mr. Hynes:

        As you know, we represent the National Rifle Association of America (the "NRA") in the
above-styled matter. This letter responds to your letter to Stephanie Gase dated March 28, 2019,
concerning the service of subpoenas for non-party discovery of documents to nine syndicates
from the Lloyd's of London insurance market, as well as the syndicates' respective managing
agents (the "Lloyd's Entities"). 1

        Contrary to your assertion in your letter, the Superintendent of the New York
Department of Financial Services (the "DFS") did accept service of the non-party subpoenas on
behalf of the Lloyd's Entities. The sworn affidavit from the process server confirms that a DFS
employee at the Albany, New York DFS office accepted service of the non-party subpoenas,
which is sufficient to meet the requirements for service of non-party subpoenas for discovery
under Rule 45 of the Federal Rules of Civil Procedure. 2 Service on the Superintendent of the




         1 The Lloyd's Entities are as follows: AUW 0609; BRT 2987; CNP 0958; CNP 4444; CSL I084; GER
1206; KLN 0510; LIB 4472; ROC 1200; SAM 0727; AmTrust Syndicates Limited; Argo Managing Agency
Limited; Atrium Underwriters Limited; Brit Syndicates Limited; Canopius Managing Agents Limited; Chaucer
Syndicates Limited; Liberty Managing Agency Limited; S.A. Meacock & Company Limited; Tokio Marine Kiln
Syndicates Limited.
          2 Federal Rules of Civil Procedure Rule 45(b)(l); see King v. Crown Plastering Corp. 170 F.R.D. 355,356
(E.D.N. Y. 1997) (holding that proper service of a subpoena under Rule 45 of the Federal Rules of Civil Procedure
only requires service in a manner that "reasonable insures actual receipt of the subpoena by the witness."); see also
Securities Exchange Commission v. Pence, 322 F.R.D. 4S0, 454 (S.D.N.Y. 2017) ("By its text, Rule 45 requires
only "delivering" the subpoena to the named person, and does not dictate the manner in which the delivery must
occur.").



                    1717 Main Street, Suite 5900 • Dallas, Te~as 75201 • 214.653,4000 • f: 214.653.1015 · Breweraltorneys.eom
    Case 1:18-cv-00566-TJM-CFH Document 100-10 Filed 04/19/19 Page 16 of 21



BREWER
Michael D. Haynes
March 29, 2019
Page2



DFS-the designated agent for the Lloyd's Entities-is reasonably measured to insure the actual
receipt of the subpoenas by the Lloyd's Entities. 3

        It is irrelevant that the DFS intends to return the subpoenas to the process server. Indeed,
a designated agent's refusal to accept service after receipt of service does not invalidate service. 4
As discussed below, the Superintendent of the DFS is obligated to accept service of the non-
party subpoenas on behalf of the Lloyd's Entities. Thus, the DFS's subsequent rejection of
service following the successful service that occurred on March 26 does not void the Lloyd's
Entities' obligation to comply with the non-party subpoenas.

       Furthermore, the DFS does not have a legitimate basis for rejecting service of the non-
party subpoenas. Under multiple contracts with the NRA, the Lloyd's Entities designated the
Superintendent of the DFS as their attorney in fact and registered agent of process with respect to
the insurance policies at issue in the above-styled action. These contractual provisions do not
contain any limitation as to what form of lawful process may be served on the Superintendent of
the DFS, and thus, the DFS's purported rejection of the non-party subpoenas is improper.

        In addition, the DFS has no statutory basis for rejecting service of the non-party
subpoenas for discovery from the Lloyd's Entities. Pursuant to New York Insurance Law
section 1213, the Lloyd's Entities designated the Superintendent of the DFS as their agent for
service of process. Section 1213 requires that the Superintendent of the DFS be appointed as the
true and lawful attorney for purposes of accepting service of process for all unauthorized or alien
insurers that operate in the state of New York, including the Lloyd's Entities. 5 Indeed, the
statute explicitly states, in relevant part, that the issuance or delivery of contracts of insurance to
New York residents or operating entities by unauthorized or alien insurers is "equivalent to and
constitutes its appointment of the [Superintendent of the DFS] ... to be [the insurer's] true and

          3 Notably, the NRA also sent courtesy copies of the Certificates of Service, attested to by the process
server, along with a copy of the subpoenas to both the Lloyd's Entities and counsel for the Lloyd's Entities so that
the Lloyd's Entities would have full notice that service on their designated agent had taken place.
         4 See Recyclers Consulting Group, Inc. v. !MB-Japan, Ltd, 1997 WL 615014, at *3 (S.D.N.Y. Oct. 3, 1997)

("Resistance or rejection of service by a person authorized to accept service on behalf of the principal is not
uncommon and does not necessarily invalidate service."); see also id. at *3 (holding that service of process on a
designated agent was valid when the agent-after initially accepting service-asserted that it was not authorized to
accept service on behalf of the principal and subsequently returned the service papers to the third-party, even though
the agent was contractually designated to accept lawful service of process on the principal's behalf); Mastec Latin
America v. lnepar SIA Industrias E Construcoes, 2004 WL 1574732, at *3 (S.D.N.Y. July 13, 2004) (holding that a
designated agent's receipt and subsequent return of service did not render service ineffective when the agent was in
fact authorized by contractual agreement between a third-party and the principal-a foreign corporation-to accept
service on behalf of the principal, and when the third-party properly served the agent in accordance to the
contractual agreement).
         5   New York Insurance Law§ 1213.
    Case 1:18-cv-00566-TJM-CFH Document 100-10 Filed 04/19/19 Page 17 of 21



BREWER
Michael D. Haynes
March 29, 2019
Page 3



lawful attorney upon whom may be served all lawful process in any proceeding instituted by or
on behalf of an insured or beneficiary arising out of such contract of insurance[.]"6 Section 1213
is inclusive of subpoenas for non-party discovery, as they are lawful process in a proceeding
within the state of New York that arose, in part, from the insurance agreements between the
NRA and the Lloyd's Entities. Further, the failure of the New York state legislature to include
limiting language within section 1213 is a clear indication that exclusion of such limitations was
intended. 7

         The legislative intent of section 1213 is further clarified when compared with section
1212 of the New York Insurance Law. 8 Section 1213 has no explicit statutory language limiting
the type of lawful process to be accepted by the Superintendent of the DFS on behalf of foreign
or unauthorized insurers operating in New York. 9 Furthermore, the only limitation in section
1213 regarding the type of proceedings in which DFS's Superintendent can accept service is that
it must arise out of a contract of insurance issued by the Lloyd's Entities. In contrast, section
1212-which applies to domestic insurers and authorized foreign or alien insurers-uses more
restrictive language to frame the Superintendent of the DFS's ability to accept service of
process. 10 As you point out in your letter, the DFS relied on its own interpretation of this
restrictive language to reject the non-party subpoenas. However, the restrictive language does
not appear in section 1213, and, therefore, the Superintendent of the DFS has no basis to limit the
acceptance of service only to actions directly against the Lloyd's Entities. 11


         6   New York Insurance Law§ 1213 (emphasis added).
         1 See People v. Tychanski, 577 N.E.2d 1046, 1047-48 (N.Y. 1991) (citing Pajak v. Pajak, 473 N.E.2d
I 138, 1139 (N.Y. 1982)) ("[T]he failure of the Legislature to include a matter within a particular statute is an
indication that its exclusion was intended.").
          8 See Friends of Gateway v. Slater, 257 F.3d 74, 81-82 (2d Cir. 2001) (comparing legislative provisions
and finding that the presence of restrictions in one act, and absence of restrictions in another, demonstrates
legislative intent to implement restrictions in a precise manner); Nat. Resources Def Council, Inc. v. U.S. Consumer
Product Safety Com 'n, 597 F.Supp.2d 370, 385 (S.D.N.Y. 2009) (holding that the use of restrictive prohibitions in
one provision of a consumer safety statute and not in another in the same statute was a meaningful legislative choice
that should be accepted by an interpreting court).
         9 New   York Insurance Law § 1213.
         10 New York Insurance Law§ 1212; see General Counsel Opinion 8-5-2009, 2009 WL 2712332 (NY INS
BUL) (available at https://www.dfs.ny.gov/insurance/ogco2009/rg090802.htm) (rejecting the acceptance of non-
party subpoenas under§ 1212(a) based on the provision's use of the phrase "in any proceeding against it," which is
interpreted narrowly to restrict the Superintendent's authority to accept service only in connection with an action
directly against the insurer).
          11 Compare New York Insurance Law § 1212 ("as its true and lawful attorney in and for this state, upon

whom all lawful process in any proceeding against it on a contract delivered or issued for delivery, or on a cause of
action arising, in this state may be served") (emphasis added), with New York Insurance Law§ 1213 ("to be its true
    Case 1:18-cv-00566-TJM-CFH Document 100-10 Filed 04/19/19 Page 18 of 21



BREWER
Michael D. Haynes .
March 29, 2019
Page4



         Based on the above, the process server successfully served the non-party subpoenas on
the Superintendent of the DFS, the designated agent for the Lloyd's Entities. Please let us know
no later than April 3, 2019, whether you will make yourself available to meet and confer on this
issue. If at that point you remain unwilling to respond to the non-party subpoenas issued to your
clients, we will seek relief from the court.



                                                             Sincerely,




and lawful attorney upon whom may be served all lawful process /11 any proceeding instituted by or on behalf of an
insured or beneficiary arising out of any such contract of insurance").



4812-8015-1184.6
2277-05
Case 1:18-cv-00566-TJM-CFH Document 100-10 Filed 04/19/19 Page 19 of 21




                          Exhibit 5
  Case 1:18-cv-00566-TJM-CFH Document 100-10 Filed 04/19/19 Page 20 of 21



                                                               OLA Piper LLP (US)
                                                                l25 1 Avenue of the Americas
                                                               27th Floor
                                                               New York, New York 10020-1104
                                                               www.dlapipcr.com

                                                               Michael D. Hynes
                                                               michacl.hyncs@dlapipcr.co01
                                                               T 212.335.4942
                                                               F 212.884.8642

                                             April 2, 2019

VIA E-MAIL: SZG@8REWERA1TORN/JYS.COA4;

Stephanie Gase
Brewer, Attorneys & Counselors
1717 Main Street, Suite 5900
Dallas, Texas 7520 l

Re:    NRA v. Cuomo, et al.

Dear Ms. Gase:

        On behalf of our clients, Atrium Underwriters Limited, Brit Syndicates Limited,
Canopius Managing Agents Limited, Chaucer Syndicates Limited, AmTrust Syndicates Limited,
Tokio Marine Kiln Syndicates Limited, Liberty Managing Agency Limited, Argo Managing
Agency Limited and S.A. Meacock & Company Limjted (collectively, the "Underwriters"), we
write in response to your March 29, 20 I 9 letter.

         Upon receiving your letter, we conferred with counsel for the New York State
Department of Financial Services ("DFS") who confirmed that DFS has neither accepted service
of the Subpoenas nor transmitted them to the Underwriters. Further, counsel for DFS stated that
it has specifically informed you that service of the Subpoenas has not been effectuated.
Accordingly, we must disagree with the NRA's position that the Subpoenas have been served.
In any event, the authority on which you rely for the proposition that the DFS lacks contractual
and statutory authority to refuse service is inapposite. See, e.g., Recyclers Consulting Group,
Inc. v: IBM-Japan, LTD., No. 96 Civ 2 I 37 (JFK), l 997 WL 615014, at *4 (S.D.N.Y Oct. 3,
1997) (addressing service of a complaint for the purposes of computing time to remove and
recognizing that "a distinction should be drawn between agents designated by statute and agents
designated and selected by a party to receive process.") (internal citation omitted). Rather,
DFS's website makes clear that it is not authorized to accept service of subpoenas on behalf of
authorized insurance companies (pursuant to N. Y. Ins. Law § 1212) as well as unauthorized
insurance companies (pursuant to N.Y. Ins. Law§ 1213). See
https://www.dfa.ny.gov/indm;try guidance/service )egal,,urocess. Furthermore, to our
knowledge, the Underwriters have never designated DFS as an agent for the purposes of service
of a subpoena. Consistent with DFS's statutory authority, the "Service of Suit" clause in the
Underwriter's Master Policy with the NRA designates the Superintendent of Insurance to accept
service of process only in connection with an atiion against the Underwriters for failure to
provide coverage. See Master Policy, §I.6.G.
  Case 1:18-cv-00566-TJM-CFH Document 100-10 Filed 04/19/19 Page 21 of 21




                                                                               Stephanie Gase
                                                                                 April 2, 2019
                                                                                    Page Two


        As noted above, the Underwriters have not received copies of the Subpoenas from DFS, a
requirement for service to be completed. Since the Subpoenas have not been served, there is no
obligation for the Underwriters to respond. In the meantime, we continue to reserve all rights
and waive none.

                                           Very truly yours,

                                          (Ir/I.»: -
                                           Michael D. dynes



cc:    Sarah Rogers
       Rachel Stevens
